Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/EP2018/057641.
The after final response filed on December 22, 2021 has been entered.   

Declaration
The declaration under 37 CFR 1.130 filed December 22, 2021 is sufficient to overcome the rejection of claims 1 and 20 because Richter falls under the exception of 35 USC 102(b)(1)(A) and is not prior art to the pending claims.

Response to Arguments
Applicant’s arguments, see page 2, filed December 22, 2021, with respect to claims 1 and 20 have been fully considered and are persuasive.  The rejection of claims 1 and 20 under 35 USC 103 as being obvious over Yang and Richer has been withdrawn. 

Election/Restrictions
Claim 1 is allowable. The restriction requirement among the modified mussel adhesive foot protein species and products of Groups I-III, as set forth in the Office action mailed on February 23, 2021, has been reconsidered in view of the allowability of The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of February 23, 2021 is partially withdrawn.  Claims 5, 7, 13, 18-19, and 21-23, directed to non-elected species and a polynucleotide encoding the allowed product (Group II), are no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. However, claim 14 (Group III), directed to an aminoacyl-tRNA synthetase, remains withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Brian J. Jackson on January 12, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Cancel claim 14.

Allowable Subject Matter
Claims 1, 5, 7, 13, and 18-23 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance. Even though the prior art discloses modified mussel adhesive proteins comprising of at least one 3,4-dihydroxyphenylalanine (DOPA) residue replacing a tyrosine residue, the prior art does not teach or suggest a modifying a tyrosine residue of a mussel adhesive protein with a photocaged DOPA or ortho-nitrobenzyl-DOPA.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YONG D PAK/Primary Examiner, Art Unit 1652